SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
957
CA 12-00629
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND MARTOCHE, JJ.


PAUL D. ALLEN, PLAINTIFF-APPELLANT,

                     V                                             ORDER

MICHAEL FRANCIOSA AND MOLLY MCBRIDE,
DEFENDANTS-RESPONDENTS.


DIBBLE & MILLER, P.C., ROCHESTER (CRAIG D. CHARTIER OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

SCHIANO LAW OFFICE, P.C., ROCHESTER (CHARLES A. SCHIANO, JR., OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Monroe County (Thomas
A. Stander, J.), entered July 13, 2011. The order granted the motion
of defendants for summary judgment dismissing the amended complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   September 28, 2012                   Frances E. Cafarell
                                                Clerk of the Court